ON MOTION FOR REHEARING

PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our prior opinion, and substitute the following in its place.
A jury found appellant guilty, as charged, of trafficking in hydrocodone (count I), trafficking in oxycodone (count II), and possession of cannabis (count III). The trial court entered judgment in accordance with the verdict, and sentenced her to two, concurrent 25-year prison terms on counts I and II, and a seven-year prison term on count III.
Appellant raises three issues on appeal. First, she claims that the trial court erred in denying her motion for mistrial when collateral crimes evidence was introduced. Second, she claims the trial court erred in limiting her cross examination of the state’s key witness. Finally, she argues that the evidence presented at trial was insufficient to sustain her conviction for trafficking in hydrocodone and oxycodone. We find that the trial court did not abuse its discretion as to the first two issues, and affirm without further discussion.
As to the third issue, pursuant to the Florida Supreme Court’s recent decision in Hayes v. State, 750 So.2d 1 (Fla.1999), we reverse appellant’s conviction for trafficking in hydrocodone. The charge of trafficking in oxycodone is not affected by Hayes. We, therefore, affirm the conviction for trafficking in oxycodone, but reverse the conviction for trafficking in hy-drocodone. We also affirm the charge of possession of cannabis. We remand with directions that count I be dismissed, and appellant be resentenced accordingly.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED WITH DIRECTIONS.
WARNER, C.J., SHAHOOD and TAYLOR, JJ., concur.